DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/12/2022.  These drawings are accepted.
Response to Arguments
Due to the amendments filed, the previous objections to the claims have been withdrawn.
Applicant’s arguments have been fully considered and are found persuasive. The previous rejection of the claims under 35 USC 102 and 103 have been withdrawn.
Specifically, applicant argues that Shinto does not teach a changing interference pattern “during the varying input signal” as required by the claims. Applicant argues “In light of this teaching, it is apparent that the ‘drive voltage’ that is applied by the control section is not a ‘varying input signal’ that causes ‘ a distance of the gap…that changes as a result of the varying input signal’ as required in claim 1. 
Allowable Subject Matter
Claims 1,3-5, and 21-78 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “photo-detector configured to detect an intensity of light output from the one or more optical elements during application of the varying input signal; a detector configured to detect one or more of a capacitance, voltage, or current associated with the optical characteristic relative to the application of the varying input signal; and one or more processors configured to: obtain, from the detector, a plurality of values each representing the optical characteristic at a different time during application of the varying input signal, obtain, from the photo-detector, a plurality of signal values each representing the intensity of the light output from the one or more optical elements at a different time during application of the varying input signal, and 3 4887-3255-0695.v6generate a plurality of transformation values respectively based on at least some of the plurality of values.” in combination with the remaining limitations of the claim.
Regarding claim 47, see previous office action dated 5/13/2022 for a detailed reasons for allowance.
Regarding claim 55, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein a plurality of values representing the optical characteristic are obtained  from the detection of the one or more of the capacitance, voltage or current, and wherein upon application of the varying input signal, the two parallel plates cause a change to the optical characteristic thereby resulting in a changing interference pattern produced by incoming light incident on the two parallel plates; obtaining, from a photo-detector configured to detect an intensity of light output from the two parallel plates during application of the varying input signal, a plurality of signal values representing the intensity of the light output from the two parallel plates, generating a plurality of transformation values respectively based on at least some of the plurality of values; and  using at least some of the plurality of transformation values and at least some of the plurality of signal values to determine a spectrum of the incoming light” in combination with the remaining limitations of the claim.
Regarding claim 56, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “upon application of the varying input signal, cause a change to an optical characteristic of the two parallel plates, thereby resulting in a changing interference pattern produced by the incoming light incident on the two parallel plates; a photo-detector configured to detect, based on the trigger signal having a first frequency, an intensity of light output from the two parallel plates during application of the varying input signal; and a detector configured to detect, based on the trigger signal, one or more of a capacitance, voltage or current associated with the optical characteristic during the application of the varying input signal” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130070247 A1, US 20120109584 A1, US 20130114083 A1, US 20150042362 A1, and US 20190265103 A1 have been considered and teach monitoring the capacitance to measure the gap distance in a FP interferometer. However, the reference fail to teach the above limitations. Specifically, the reference fail to teach measuring during application of a varying input signal as required by the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877